DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 1, 2022, has been entered.  Claim 2 has been cancelled.  Thus, the pending claims are 1 and 3-20. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it is unclear if “the olive pit particles” refers to the olive pit particles of the at least one layer of particles recited in claim 1 or the olive pit particles of the third layer recited in claim 18.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-15 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055461 issued to Daluise et al. in view of US 6,632,527 issued to McDaniel et al., US 2002/0048676 issued to McDaniel et al., US 2007/0249788 issued to Buijsch Op Den et al., US 2006/0121236 issued to Prevost, and US 2008/0176010 issued to Sawyer et al., as set forth in section 6 of the last Office action (Non-Final Rejection mailed February 1, 2022.
Applicant has not amended the claims and arguments traversing the rejection have not been found persuasive for the reasons set forth below.  As such, said rejection is maintained.  
Specifically, Daluise discloses an artificial turf infill comprising an organic material including ground walnut shells having each organic particle completely coated with an anti-microbial agent (abstract and section [0018]).  The preferred organic particles are walnut shells, but other organic hard materials such as peanut shell, corn cobs, pecan shells, or olive stones (i.e., olive pits) may be employed (section [0013]). The organic particles have a sieve-size in the range of 8-50, preferably 18-40 or 14-30 (sections [0018] and [0032]).  The artificial turf comprises a backing having pile yarns attached thereto and infill in the space around the pile yarns (section [0027]).  The infill may include 0-60% by weight of a water-retaining particle, such as pozzolon, or 0-75% of resilient granules, such as EPDM, thermoplastic elastomers, or any resilient inorganic or organic material (i.e., rubber or similar materials are optional) (sections [0033] and [0034]).  Since the water-retaining particles and resilient granules are optional, the reference encompasses a layer of infill comprising 90% by weight of olive stone particles having a sieve-size of 18-40 or 14-30 or even an infill layer made entirely from olive stone particles.  The inventive infill provides improved shock attenuation (abstract and sections [0015] and [0018]). 
Thus, Daluise teaches the invention of claims 1, 3-5, 7-10, and 13 with the exceptions (a) the infill includes 1-5% by weight of olive pit particles having a sieve size of 50 or olive pit particles having a smaller size than 50 sieve, preferably 50-100 sieve mixed with the larger sized olive pit particles and (b) the infill provides support to the artificial turf fibers and provides traction for the artificial turf field.  
Regarding exception (a), Daluise does teach the infill particles may have a size of up to 50 sieve, but fails to teach the amount thereof is 1-5%.  However, it is known in the art of artificial turf infill materials that the particles of said infill materials have a particle size distribution wherein less than 5% have a sieve size of 50 or smaller (i.e., 300 microns or smaller).  
For example, McDaniel ‘527 teaches composite particles comprising binder and filler useful for artificial turf infill (abstract), wherein said composite particles have a particle size distribution comprising less than 5% at a sieve size of 50 or smaller. Specifically, working example 19 comprises a particle size distribution having 95.1% of the particles sized between 25-30 sieve size and 4.9% sized 50 sieve (0.297 mm) or smaller (Table 9).  Working example 21 has a particle size distribution wherein 3.4% has a sieve size of 60 or smaller (Table 9).  Suitable binders for the composite particles comprise organic binders, such as phenolic resole resin or phenolic novolac resin, urethanes, alkaline modified resoles set by esters, melamine, and furans, and inorganic binders, such as silicates, phosphates, borates, or mixtures thereof (col. 5, line 54-col. 6, line 2).  Typical binders may be selected from polymer/cement combinations and MDF cement (col. 6, lines 2-4).  Filler may comprise any various kind of commercially available filler including finely divided minerals (e.g., fly ash, silica, kaolin, etc.), fibers (e.g., milled glass, ceramic, or carbon fibers and synthetic fibers), ground almond shells, ground walnut shells, and ground coconut shells (col. 6, lines 5-15).  
Similarly, McDaniel ‘676 teaches composite particles of binder and filler useful for artificial turf infill (abstract) wherein one embodiment has a particle size distribution with 3.88% of the particles having a size of 0.25 mm or smaller (sieve size 60) (Table 8).  Suitable binders for the composite particles comprise organic binders, such as phenolic resole resin or phenolic novolac resin, urethanes, alkaline modified resoles set by esters, melamine, and furans, and inorganic binders, such as silicates, phosphates, borates, or mixtures thereof (section [0053]).  Typical binders may be selected from polymer/cement combinations and MDF cement (section [0053]).  Filler may comprise any various kind of commercially available filler including finely divided minerals (e.g., fly ash, silica, kaolin, etc.), fibers (e.g., milled glass, ceramic, or carbon fibers and synthetic fibers), ground almond shells, ground walnut shells, and ground coconut shells (sections [0054]-[0056]).  
Buijsch Op Den discloses polyolefin particles suitable as infill material and artificial turf structures (abstract) wherein at least 75% by weight, preferably at least 80%, or even 90 or 95% particles have a size between the range of 0.15-2.5 mm, preferably having a lower limit of 0.25 mm (i.e., sieve size 60), more preferably 0.35 mm (i.e., sieve size 45) (section [0018]). In other words, the reference discloses an embodiment wherein 5% of the particles have a size less than 0.15 mm or sieve size 100 or smaller or 0.25 mm or sieve size 60 or smaller.
Additionally, Prevost teaches hard and resilient infill particles are generally in the range of 0.5 in to 50 sieve size, but a range of 14-30 sieve is preferred for most applications (section [0070]). Prevost also teaches particles smaller than 50 sieve may be desirable to maintain an optimal moisture content for an optimal level of compaction and resilience (section [0070]).  The infill particles may comprise “any of commonly available hard granules such as: sand; hard aggregate; silica sand; gravel; slag; granulated plastic; and polymer beads,” while “the resilient granules may be selected from: cryogenically ground rubber; rubber; cork; polymer beads; synthetic polymer foam; styrene; perlite, neoprene, ground tires, and EPDM rubber” (section [0060]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a particle size distribution of the Daluise infill material wherein up to 95% of the particles have a sieve size within the disclosed range of 8-50, which would result in 5% or less of the particles having a sieve size less than 50, preferably between 50-100 sieve size. Said particle size distributions are well known to be successful in the art of infill materials for a wide variety of infill materials, as evidenced by the McDaniel, Buijsch Op Den, and Prevost references, wherein the smaller particle sizes can assist in maintaining optimal moisture content of the infill.  Such a modification of the primary reference would have yielded predictable results to the skilled artisan. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), Daluise fails to explicitly teach the infill provides support to the artificial turf fibers and provides traction for the artificial turf field.  However, it is asserted that the mere presence of infill, regardless of the type of infill, inherently provides at least some degree of support and traction.  For example, Sawyer teaches the typical purpose of infill in an artificial turf is to provide stability to the field (e.g., support to the pile fibers), improve traction between the athlete’s shoe and the play surface, and to improve shock attenuation of the field (section [0032]).  Thus, it is asserted that the Daluise infill, as modified by the cited prior art, will necessarily provide at least some degree of support and traction.  The burden is upon applicant to show otherwise.  Therefore, exception (b) and claims 1, 3-5, 7-10, and 13 stand rejected as being obvious over the cited prior art.  
Regarding claims 11, 12, 14, and 15, Daluise prefers the infill to be free of sand.  However, the use of sand is well-known in the art, as evidenced by the Daluise reference (section [0005]) and Prevost reference (abstract).  While Daluise teaches disadvantages to the use of sand, such use is conventional in many applications of artificial turf.  Prevost teaches sand infill may be mixed with resilient infill materials in a layer, wherein preferred sand size is 14-30 sieve (section [0033]).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to admix sand with the olive pit infill particles in order to extend the olive pit infill material and to simulate a more natural feel to the artificial turf for a particular application.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 11, 12, 14, and 15 stand rejected as being obvious over the cited prior art.  
Claims 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0055461 issued to Daluise et al. in view of US 6,632,527 issued to McDaniel et al., US 2002/0048676 issued to McDaniel et al., US 2007/0249788 issued to Buijsch Op Den et al., US 2006/0121236 issued to Prevost, and US 2008/0176010 issued to Sawyer et al., as applied to claim 1 above, and in further view of US 2015/0252537 issued to Volterrani et al., as set forth in section 7 of the last Office action.  
Regarding claims 16-19, Daluise fails to teach the use of multiple layers of infill material.  However, use of stratified courses of infill is well known in the art.  For example, Prevost teaches infill comprising two courses of material, wherein the bottom course is a mixture of hard and resilient granules and the top course is of resilient granules (sections [0061] and [0063] and Figure 1).  Additionally, Volterrani teaches a hybrid turf having infill comprising a single layer of a mixture of sand, rachis of cereal ear (i.e., corn cob particles), cereal husks, and ligninic and/or resinous material of vegetable origin (e.g., ground coconut, olive stones, etc.) (sections [0043]-[0047]).  In another embodiment, the infill comprises a lower layer of rachis of cereal ear and an upper layer of a mixture of ligninic and/or resinous material of vegetable origin and cereal husks (sections [0028]-[0033], [0050]-[0063]).  In another embodiment, the infill comprises a bottom layer of sand, an intermediate layer of rachis of cereal ear, and a top layer of a mixture of rachis of cereal ear, cereal husks, and ligninic and/or resinous material of vegetable origin (sections [0036]-[0042]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the olive pit particulate infill according to Daluise as modified by the secondary references in a multilayered infill for an artificial or hybrid turf as suggested by Prevost and Volterrani.  Note Daluise teaches alternate materials to the walnut shells include corn cobs and olive stones.  As such, a skilled artisan would expect the olive pit infill to be reasonably successful in a stratified infill according to Volterrani, wherein said stratified infill would provide differing functions for each layer (e.g., stabilizing lower layer and performance upper layer).  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 16-19 stand rejected as being obvious over the cited prior art.  
Regarding claim 20, Prevost teaches a difference in particle size between layers is preferred in order to keep the layers stratified (section [0072]).  In particular, the particle size of the top layer material is larger than the size of the lower layer particles such that the smaller particles can fall back down to the lower layer (section [0072]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ different sized particles for the infill layers in order to maintain distinct layers.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 20 stands rejected as being obvious over the cited prior art.  
Claim 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0252537 issued to Volterrani et al. in view of US 2010/0055461 issued to Daluise et al., US 6,632,527 issued to McDaniel et al., US 2002/0048676 issued to McDaniel et al., US 2007/0249788 issued to Buijsch Op Den et al., US 2006/0121236 issued to Prevost, and US 2008/0176010 issued to Sawyer et al. 
Volterrani discloses an infill material for synthetic turfs and hybrid synthetic-natural turfs comprising a base of artificial turf with natural grass growing therein (sections [0001] and [0016]).  The infill material is formed of natural vegetable materials that are resistant to microbial attack, wherein said infill material has high performance properties, is slowly biodegradable, and provides effective drainage (sections [0016]-[0018]).  The natural vegetable material may be rachis of cereal ear (i.e., corn cob particles) and ligninic and/or resinous material of vegetable origin (e.g., olive stones) being highly resistant to attack of microorganims (sections [0019]-[0022], [0024], [0050], [0052], and [0108]).  Volterrani teaches the infill material arranged between the artificial grass blades provides support to said blades, thereby keeping them in a substantially vertical position (section [0093]).  
In particular, Volterrani teaches a synthetic or hybrid turf having infill comprising a single layer of a mixture of sand, rachis of cereal ear (i.e., corn cob particles), cereal husks, and ligninic and/or resinous material of vegetable origin (e.g., ground coconut, olive stones, etc.) (sections [0043]-[0047]).  In another embodiment, the infill comprises a lower layer of rachis of cereal ear and an upper layer of a mixture of ligninic and/or resinous material of vegetable origin and cereal husks (sections [0028]-[0033], [0050]-[0063]).  In another embodiment, the infill comprises a bottom layer of sand, an intermediate layer of rachis of cereal ear, and a top layer of a mixture of rachis of cereal ear, cereal husks, and ligninic and/or resinous material of vegetable origin (sections [0036]-[0042]).  Volterrani teaches the ligninic and/or resinous material of vegetable origin derived from ground coconut may have a particle size distribution of 20-40% by weight having a size of 0.8-1.25 mm (i.e., approximately sieve size 20-16), 15-35% by weight having a size of 1.25-1.60 mm (i.e., approximately sieve size 16-12), and 50-70% by weight having a size larger than 1.6 mm (i.e., approximately sieve size 12) (sections [0076]-[0079]).  
Note Volterrani teaches the antimicrobial agent AEGIS Microshield (i.e., the one employed in Daluise) is a material toxic to humans and is not indicated for use on infill materials for artificial turfs employed for recreational or sports use (sections [0011] and [0012]). Thus, Volterrani does not employ such antimicrobial treated vegetable material.  Rather, the invention employs vegetable material having a high content of ligninic and/or resinous which provides resistance to microbial attack, wherein the lack of an antimicrobial allows slow decomposition of the olive pit particles, which facilitates the growth of the natural grass (sections [0104] and [0105]).  
Thus, Volterrani teaches the invention of claims 1, 3, 4, and 6-17 with the exceptions (a) the high ligninic and/or resinous vegetable material is olive stones having a particle size distribution of 1-5% by weight of olive pit particles having a sieve size of 50 or olive pit particles having a smaller size than 50 sieve, preferably 50-100 sieve mixed with the larger sized olive pit particles and (b) the infill provides traction and shock absorption for the artificial turf field.  
Regarding exception (a), as set forth above, Daluise teaches olive pit infill particles having a size of up to 50 sieve.  Additionally, as set forth above, the McDaniel, Buijsch Op Den, and Prevost references teach particle size distributions for a variety of infill materials comprise up to 95% of the particles have a sieve size within applicant’s disclosed range of 8-50, which would result in 5% or less of the particles having a sieve size less than 50, preferably between 50-100 sieve size.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a particle size distribution of the Daluise infill material wherein up to 95% of the particles have a sieve size within the disclosed range of 8-50, which would result in 5% or less of the particles having a sieve size less than 50, preferably between 50-100 sieve size. Said particle size distributions are well known to be successful in the art of infill materials for a wide variety of infill materials, as evidenced by the McDaniel, Buijsch Op Den, and Prevost references, wherein the smaller particle sizes can assist in maintaining optimal moisture content of the infill.  Such a modification of the primary reference would have yielded predictable results to the skilled artisan. Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while Volterrani teaches infill materials in general provide elasticity of the ground for the user, rebound of the ball, and capacity of absorption of hits when falling down (i.e., shock absorption properties), the reference fails to explicitly teach the disclosed infill provides traction and shock absorption for the artificial turf field.  However, it is asserted that the mere presence of infill, regardless of the type of infill, inherently provides at least some degree of traction and shock absorption.  For example, Sawyer teaches the typical purpose of infill in an artificial turf is to provide stability to the field (e.g., support to the pile fibers), improve traction between the athlete’s shoe and the play surface, and to improve shock attenuation of the field (section [0032]).  Thus, it is asserted that the Volterrani infill, as modified by the cited prior art, will necessarily provide at least some degree of traction and shock absorption.  The burden is upon applicant to show otherwise.  Therefore, exception (b) and claims 1, 3, 4, and 6-17 are rejected as being obvious over the cited prior art.  
Regarding claim 5, while Volterrani fails to explicitly teach an embodiment wherein one layer of infill is made entirely of the high content ligninic and/or resinous olive pit particles and not in a mixture with another infill material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the olive pit particles alone in a separate layer.  Note Volterrani teaches stratified layers of infill materials.  Additionally, Daluise teaches an infill layer comprising only the walnut shell particles, which may alternately be olive pit particles.  Hence, such a modification of the Volterrani infill layer composition would have yielded predictable results to the skilled artisan.  Therefore, claim 5 is held to be obvious over the cited prior art.  
Regarding claims 18-20, the cited prior art fails to explicitly teach three layers of infill comprising a bottom layer of sand, a middle layer of olive pits particles according to claim 1, and a top layer of olive pit particles having a different sieve size and larger in size than those of the middle layer.  However, the use of stratified courses of infill is well known in the art.  For example, as set forth above, Volterrani teaches a hybrid turf having infill comprising a single layer of a mixture of sand, rachis of cereal ear (i.e., corn cob particles), cereal husks, and ligninic and/or resinous material of vegetable origin (e.g., ground coconut, olive stones, etc.) (sections [0043]-[0047]).  In another embodiment, the infill comprises a lower layer of rachis of cereal ear and an upper layer of a mixture of ligninic and/or resinous material of vegetable origin and cereal husks (sections [0028]-[0033], [0050]-[0063]).  In another embodiment, the infill comprises a bottom layer of sand, an intermediate layer of rachis of cereal ear, and a top layer of a mixture of rachis of cereal ear, cereal husks, and ligninic and/or resinous material of vegetable origin (sections [0036]-[0042]).  
Additionally, Prevost teaches infill comprising two courses of material, wherein the bottom course is a mixture of hard and resilient granules and the top course is of resilient granules (sections [0061] and [0063] and Figure 1).  Prevost teaches a difference in particle size between layers is preferred in order to keep the layers stratified (section [0072]).  In particular, the particle size of the top layer material is larger than the size of the lower layer particles such that the smaller particles can fall back down to the lower layer (section [0072]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ two layers of infill including olive pit particulate infill of different sizes in order to maintain distinct layers, thereby providing layers of performance infill over a stabilizing sand layer.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 18-20 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s remarks filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejection of the claims by reiterating arguments previously presented (Amendment, page 5, 3rd paragraph – page 6, last paragraph and RCE Amendment filed December 21, 2021, page 7, 2nd paragraph – paragraph spanning pages 7-8).  Specifically, applicant argues the combination of claimed particle material (i.e., olive pit) and the claimed particle size (i.e., sieve size of 50 or smaller than 50) were extensively tested to produce the claimed invention (Amendment, page 6, 1st paragraph).  Applicant argues a prior art rejection merely attempting to address one aspect (e.g., material) without the other (e.g., size) does not address the problem solved by the present invention and, as such, a skilled artisan would not have an expectation of success (Amendment, page 6, 2nd-6th paragraphs).  
As stated in section 9 of the last Office action, this argument is unpersuasive since the prior art motivation and/or problem need not be the same as applicants.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, it is noted that the primary reference of Daluise teaches the claimed particle material (i.e., olive pit) and size (i.e., 50 sieve size), but not a specific amount of said sized particle (i.e., particle size distribution comprising 1-5% of particles having a sieve size of 50 or a sieve size smaller than 50).  
Applicant argues the last Office action misstated their arguments as being directed to motivation to combine rather than the different legal point of what the Graham Factors provide (Amendment, page 7, 1st paragraph).  Specifically, applicant asserts the Office treats all particles and particles sizes as completely interchangeable, which is in “violation of the Graham Factors in that for this art, actual material, and relative size (distribution) of material provides different physical parameters” as a skilled artisan would be aware (Amendment, page 7, 2nd paragraph and paragraph spanning pages 8-page 10, 1st paragraph).  Applicant states “the Graham Factors here have not been maintained” since the assertion of predictable results does not take into account the nature of the field of endeavor or what the references teach, alone or in combination (Amendment, page 8, 2nd paragraph and paragraph spanning pages 8-page 10, 1st paragraph).  
In response, the examiner respectfully disagrees that the prior art rejection is in violation of the Graham Factors.  In particular, the scope and contents of the Daluise reference and the other secondary references have been set forth in the above rejection.  The differences between the claimed invention and the Daluise reference were clearly set forth (i.e., exceptions (a) and (b)).  However, the claimed particle size distribution of exception (a) (i.e., 1-5% of the particles having a sieve size less than 50, preferably between 50-100 sieve size) is well known to be successful for a wide variety of infill materials, as evidenced by the McDaniel, Buijsch Op Den, and Prevost references.  The prior art teaches 5% or less of such small particle sizes can assist in maintaining optimal moisture content of the infill. Hence, modification of the Daluise reference with a particle size distribution that is common to a variety of infill materials, as evidenced by the McDaniel, Buijsch Op Den, and Prevost references, would have yielded predictable results to the skilled artisan.  In other words, in view of the multiple secondary reference teachings of similar particle size distributions for a variety of infill materials (i.e., predictability in the art of particle size distributions regardless of material employed), the claimed olive pit particle size distribution is resolved to be within the level of ordinary skill in the art.  Absent a showing of unexpected results achieved from the claimed particle size distribution or other evidence of nonobviousness, the claims stand rejected as being obvious over the cited prior art.  Additionally, the objective evidence provided by applicant (i.e., Declaration under 37 CFR 1.132 filed December 22, 2021) was found to be unpersuasive of non-obviousness as detailed in section 13 of the last Office action.  Hence, a prior art rejection following the Graham Factors has been properly set forth and applicant has not met their burden of showing nonobviousness.  
Applicant argues the rejection is based upon improper hindsight reasoning (Amendment, paragraph spanning pages 7-8). In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, the primary reference of Daluise teaches the claimed particle material and size, but not a specific particle size distribution.  The secondary references of McDaniel, Buijsch Op Den, and Prevost clearly teach the claimed particle size distribution is useful for a variety of infill materials.  Hence, the obviousness rejection is not based upon improper hindsight but rather the explicit teachings of the cited prior art.  
Applicant disputes the reasons set forth in the last Office action (paragraph spanning pages 13-14) that the Declaration Under 37 CFR 1.132 by the inventors of the present application, N. Aumoner, D. Gill, and J. Smollett filed December 22, 2021 is unpersuasive of patentability (Amendment, paragraph spanning pages 10-11).  Regarding reason (a), applicant asserts the specific features argued (e.g., natural plant-based and biobased, specific gravity, static cling, infill splash, non-staining, temperature build up) are “inherent in the claimed terms” (Amendment, paragraph spanning pages 10-11).  While it is recognized that the claimed infill will inherently possess such features – as will the prior art infill materials, applicant is arguing the degree of said features is what distinguishes the present invention from the prior art.  Since said features and their degree thereof are not recited in the present claims, a nexus does not exist between the claimed invention and any benefits thereof as alleged in the Declaration. 
Regarding reasons (b) and (c), applicant asserts “the Office merely approached the contents of the affidavit as to those items that it was not going to evaluate” (Amendment, paragraph spanning pages 10-11).  Specifically, applicant argues the Declaration did not attest to commercial success of the present invention but rather the lack of commercial success of the prior art (Amendment, paragraph spanning pages 10-11).  In either instance, applicant has not presented any evidence in support thereof, but merely alleges prior art success was not achieved and provides an opinion as to why.  Applicant responds to reason (c) by arguing the Declaration provides “an informed opinion” in section 15 and clear facts in section 14 (Amendment, paragraph spanning pages 10-11).  To reply, section 14 of the Declaration clearly states “In particular, we believe that our innovation is distinguished from this art.” 
Regarding reason (d), applicant asserts “data is supported in the form of cited procedures and studies” (Amendment, paragraph spanning pages 10-11).  The examiner respectfully disagrees that detailed procedures of experimental studies with resulting test data have been provided by applicant in section 16 (not section 17) – or any other section – of the Declaration.  Without such knowledge of specific test parameters and results, the Office make a determination of nonobviousness based upon unexpected results.  “Mere lawyers’ arguments unsupported by factual evidence are insufficient to establish unexpected results.” In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137. “Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” Ex parte The NutraSweet Co., 19 USPQ2d 1586.  Thus, applicant’s arguments traversing the sufficiency of the Declaration are found unpersuasive. As has been previously requested, if applicant does indeed have detailed procedures of experimental studies with resulting test data, it is suggested said experimental procedures and test data be presented in a supplemental Declaration under 37 CFR 1.132 for evaluation of evidence of unexpected results and/or criticality of the claimed particle size distribution.  (See paragraph spanning pages 12-13 of the last Office action.)
Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 6, 2022